Case 1:20-cv-01590-RPK-RLM Document 91-9 Filed 05/11/20 Page 1 of 5 PageID #: 2761




                                Exhibit 9
Case 1:20-cv-01590-RPK-RLM Document 91-9 Filed 05/11/20 Page 2 of 5 PageID #: 2762



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

   HASSAN CHUNN; NEHEMIAH McBRIDE;
   AYMAN RABADI, by his Next Friend
   MIGDALIZ QUINONES; JUSTIN RODRIGUEZ,
   by his Next Friend JACKLYN ROMANOFF;
   ELODIA LOPEZ; and JAMES HAIR,                               No. 20 Civ. 01590

   individually and on behalf of all others similarly          SUPPLEMENTAL
   situated,                                                   DECLARATION OF JAMES HAIR

                           Petitioners,

                  -against-

   WARDEN DEREK EDGE,

                          Respondent.

         James Hair declares the following under penalty of perjury and pursuant to 28 U.S.C.

  § 1746:

         1.      My name is James Hair. I am 29 years old. I have been incarcerated at the

  Metropolitan Detention Center (“MDC”) since February 4, 2020. I continue to be housed on unit

  63. I write to supplement my initial declaration, dated April 30, 2020, with additional facts.

         2.      From April 30, 2020, through today, May 11, 2020, I have continued to feel ill

  and to request medical care. That medical care only seems to happen when the judge here in

  Brooklyn makes the medical staff care for me.

  Recent Medical Issues

         3.      In the very early morning hours of April 30, 2020, I suffered a seizure. My

  cellmate rang the emergency buzzer in our cell but no one came. My cellmate banged on the

  door, calling for help, but no one came. Finally, my cellmate wrote out a sick call slip and stuck

  it out the door of our cell, so that when the pill line came in the morning, the pill line person
Case 1:20-cv-01590-RPK-RLM Document 91-9 Filed 05/11/20 Page 3 of 5 PageID #: 2763



  would see it and get me help. When the pill line person (Marcketta) came, my cellmate and I

  saw the pill line person take the sick call slip, open it up, read it, and put it in his pocket. He did

  not ask me how I was feeling. No medical staff came to see me that morning.

         4.         Later that day, I put in an electronic sick call request saying I had had a seizure

  and expressing my frustration that no one had come. I also requested pain medication.

         5.         That same afternoon, a medical staffer came to my cell to put a tuberculosis skin

  test on my forearm. My cellmate and I started to tell the medical staffer about my seizure, but

  the staffer told us they were not there for sick call, just for the TB test administration.

         6.         I saw a medical staffer (Mr. Lopes) the next day, on May 1, 2020. He checked

  my vitals but did not ask me about the seizure. I tried to tell him about the seizure but he did not

  want to listen.

         7.         On May 3, 2020, my cellmate told me that I had another seizure, because he saw

  me shaking. I am worried the seizures might be connected to my multiple sclerosis. When I

  was at Ft. Dix, I had a seizure in November 2019 right after I had experienced tingling and

  numbness in my fingers and hands.

         8.         I have also been experiencing trouble urinating. I have the feeling I need to

  urinate, but nothing comes out. This was a symptom I had before and the neurologist in

  Maryland told me it was related to my MS.

         9.         I have also been having trouble breathing.

         10.        I have consistent lower back pain on my side near my kidney.

         11.        I last saw a doctor on May 8, 2020, at the judge’s request, and I told the doctor all

  of what I have been experiencing medically. He prescribed me prednisone to try to help my




                                                      2
Case 1:20-cv-01590-RPK-RLM Document 91-9 Filed 05/11/20 Page 4 of 5 PageID #: 2764



  breathing because he heard me wheezing. He said it would be hard to care for me properly at

  MDC Brooklyn because of my MS.

  Tuberculosis Test

         12.     In the afternoon of April 30, 2020, a medical staffer came and put a TB skin test

  on my forearm.

         13.     Beginning late on the day on May 2, 2020, raised bumps started to form around

  the area of the TB skin test, and the area became very itchy. The bumps and itchiness continued

  for 2-3 days. No one came back to check my TB skin test.

         14.     The last time I had a TB test, when I was at Philadelphia Federal Detention

  Center, about a year ago, I did not have a reaction to the skin test.

         15.     The next time I spoke to my lawyer, on May 6, 2020, I told her that I was

  concerned about the TB test. She asked me when it had been checked and seemed worried that it

  had not been checked 48-72 hours after it was placed on my arm.

         16.     On the morning of May 8, 2020, a nurse came and put another TB skin test on my

  forearm. As of May 11, 2020, at 9:45 a.m., no one has come back to check it.

  Medical Attention at MDC

         17.     It is difficult to get medical attention at MDC. It was different at Ft. Dix. The

  medical staff would come and check on the people like me that have ongoing medical issues.

  Here at MDC, everyone I ask for medical care tells me to speak to someone else. The people

  that come twice a day to our units for the pill line always tell me they cannot provide medical

  attention, only pills. The people who used to come take our temperatures every day when we

  were in quarantine never wanted to speak to me about how I was feeling. They would open the

  cell door, take my temperature and my cellmate’s temperature, and walk away.



                                                    3
Case 1:20-cv-01590-RPK-RLM Document 91-9 Filed 05/11/20 Page 5 of 5 PageID #: 2765



           18.   I believe I am considered “at risk” by MDC for COVID-19 because of all my

  medical issues, but I have not received any extra or different medical attention because of this

  during the pandemic.

  Conditions On My Unit

           19.   The orderlies continue to clean the phones and computers at the end of each day,

  but not between uses. We do not have access to cleaning spray or wipes to clean the phone or

  computer ourselves before or after we use them on Mondays, Wednesdays, and Fridays.

           20.   There are some general posters up about COVID-19, and we get bulletins about

  how many people have tested positive. There have not been regular town halls.

           21.   We only have access to laundry when we have money for detergent.

           22.   New people have continued to join my unit from other units over the last two

  weeks.


  Executed on: May 11, 2020
               Brooklyn, New York

                                                               As reported by James Hair to
                                                               Deirdre D. von Dornum

                                                                       /s/

                                                               Deirdre D. von Dornum
                                                               Federal Defenders of New York




                                                   4
